UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act Of 1934 For the quarterly period ended December 31, 2013 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act Of 1934 For the transition period from to Commission File Number:000-54231 NEVADA HEALTH SCAN, INC. (Exact name of registrant as specified in its charter) DELAWARE 27-4336843 (State or other jurisdiction of incorporation or organization)
